




Exhibit 10.1




SETTLEMENT AGREEMENT
THIS SETTLEMENT AGREEMENT (the “Agreement”) is made and entered into as of the
July 1, 2013 by and among Rambus Inc., a Delaware corporation (“Rambus”), on the
one hand, and SK hynix Inc., a corporation organized under the laws of Korea
(“SK hynix”), SK hynix America Inc., a California corporation (“SK hynix U.S.”),
Hynix Semiconductor Manufacturing America Inc., a California corporation, SK
hynix U.K. Ltd., a corporation organized under the laws of the United Kingdom,
and SK hynix Deutschland, GmbH, a corporation organized under the laws of
Germany (collectively, “SK hynix,” with Rambus and SK hynix each being a “Party”
and together the “Parties”), on the other hand.
WHEREAS, SK hynix and its Subsidiaries (as defined in Article 1) are and will
continue to be engaged in the manufacture, use, sale and/or importation of
various products and devices (“SK hynix Products”) which utilize diverse and
varied technologies;
WHEREAS, Rambus and/or its Subsidiaries have and will continue to have rights
under Rambus Patents (as defined in Article 1) covering diverse and varied
technologies;
WHEREAS, the Parties are currently parties to a number of Disputes (as defined
in Article 1) relating to the SK hynix Products and the Rambus Patents,
including but not limited to disputes as to whether claims of Rambus Patents are
infringed by SK hynix Products, and disputes relating to the validity,
enforceability and scope of certain Rambus Patents, the Antitrust Litigation,
and the Other Actions (as defined in Article 1);
WHEREAS, the Parties acknowledge that the Disputes have been costly, not only in
terms of the out-of-pocket costs incurred by each of them, but also in terms of
management time and other resources devoted to such efforts;
WHEREAS, the Parties recognize that, without this Agreement, given the diversity
of claims of the Rambus Patents, and the breadth of technologies utilized by the
SK hynix Products, Rambus could, after the Effective Date (as defined in Article
1), assert that other claims of Rambus Patents are infringed by SK hynix
Products, and that such disputes, if they were to occur, would involve similar
costs and business disruptions;
WHEREAS, the Parties recognize that litigation of the Disputes, and of other
disputes that may arise between them after the Effective Date, is inherently
uncertain, and is subject to certain risks, including but not limited to, (a)
whether the Rambus Patents, including Patents which are known to SK hynix but
which to date have not been asserted against SK hynix, are determined to be
valid, enforceable and infringed in various trial and appellate courts, the U.S.
Patent and Trademark Office, the European Patent Office, the International Trade
Commission proceedings, and in other proceedings, and (b) whether Rambus
prevails in various other court or regulatory proceedings, such as the Antitrust
Litigation, and that such events are subject to various possible outcomes;
WHEREAS, the Parties desire to eliminate the risks associated with such
litigation and to enter into a comprehensive resolution to compromise, settle
and release the Disputes, and to compromise, resolve and avoid other disputes
that may arise after the Effective Date with respect to the SK hynix Products
and the Rambus Patents;
WHEREAS, as part of the comprehensive resolution of other disputes that may
arise after the Effective Date with respect to the SK hynix Products and the
Rambus Patents, Rambus and its Subsidiaries desire to grant SK hynix and its
Subsidiaries a license to certain of the claims of the Rambus Patents from the
Effective Date and SK hynix and its Subsidiaries desire to grant Rambus and its
Subsidiaries a license to certain of the claims of the SK hynix Patents (as
defined in Article 1) from the Effective Date;
WHEREAS, the Parties acknowledge that in resolving the Disputes, and other
disputes that may arise after the Effective Date, each of them is giving up the
possibility of more favorable outcomes in exchange for the promises and
covenants it will receive under this Agreement and the License Agreement (as
defined in Article 1), to ensure that they do not ultimately face less favorable
outcomes and to avoid the costs, delays and disruptions associated with

______________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
1



--------------------------------------------------------------------------------




litigation, and that such promises and covenants represent a package, and are
not intended to be severable from each other; in particular, (a) SK hynix is
receiving a full and final release of the claims asserted against it in the
Disputes, and securing a license to claims of the Rambus Patents, in exchange
for making Comprehensive Resolution Payments (as defined in Article 1) and
entering into the License Agreement, and (b) Rambus is receiving the
Comprehensive Resolution Payments and the benefit of the License Agreement, in
exchange for granting the releases and licenses, and entering into the License
Agreement;
WHEREAS, the Parties acknowledge that it is therefore essential that their
respective obligations under this Agreement and the License Agreement be certain
and not subject to collateral attack, or otherwise subject to change or
modification except on the terms expressly set forth therein; and
WHEREAS, this Agreement is entered into for the purpose of settlement and
compromise only,
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, Rambus and SK hynix agree as follows:


Article 1
Definitions
In addition to the terms defined in other parts of this Agreement, the following
terms used herein with initial capital letters shall have the respective
meanings specified in this Article 1.
1.1
Acquired Business. The term “Acquired Business” means a Third Party, the portion
of a Third Party, and/or any portion of the assets or business of a Third Party
that a Party or its Subsidiaries acquire in an Acquisition.

1.2
Acquisition. The term “Acquisition” means, as to a Party, a transaction or a
series of related transactions in which such Party acquires, through merger
(including reverse triangular merger), acquisition of stock, acquisition of
assets or otherwise, Control of a Third Party and/or any portion of the assets
or business of a Third Party.

1.3
Affiliate. The term “Affiliate” means, for an identified entity, any other
entity that (a) is a Subsidiary of such identified entity; or (b) Controls or is
under common Control with such identified entity, but only so long as such
Control exists.

1.4
Agreement. The term “Agreement” has the meaning set forth in the introductory
paragraph.

1.5
Antitrust Litigation. The term “Antitrust Litigation” means the matter entitled
Rambus Inc. v. Micron Technology Inc. et al., No. 04-431105 (Supr. Ct. Cal., San
Fran. Filed May 5, 2004) and any appeals and remand proceedings therefrom.

1.6
Change of Control. The term “Change of Control” means a transaction or a series
of related transactions in which (a) one or more Third Parties who did not
previously Control a Party obtain Control of such Party, or (b) the subject
Party merges with or transfers substantially all of its assets to a Third Party
where the shareholders of the assigning Party, immediately before the
transaction or series of related transactions, own less than a fifty percent
(50%) interest in the acquiring or surviving entity immediately after the
transaction or series of related transactions.

1.7
Comprehensive Resolution Agreements. The term “Comprehensive Resolution
Agreements” means this Agreement and the License Agreement.

1.8
Comprehensive Resolution Payments. The term “Comprehensive Resolution Payments”
means the License Payments.

1.9
Control. The term “Control” (including “Controlled” and other forms) of an
entity means (a) beneficial ownership (whether directly or indirectly through
entities or other means) of more than fifty percent (50%) of the outstanding
voting securities of that entity or (b) in the case of an entity that has no


______________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
2



--------------------------------------------------------------------------------




outstanding voting securities, having the power (whether directly or indirectly
through entities or other means) presently to designate more than fifty percent
(50%) of the directors of a corporation, or in the case of unincorporated
entities, of individuals exercising similar functions. Notwithstanding the
foregoing sentence, where SK hynix has fifty percent (50%) of such beneficial
ownership or power to designate with respect to any other entity, SK hynix shall
be deemed to “Control” such other entity if such other entity is part of the SK
Group and such entity is lawfully registered under a corporate name, and
lawfully operates and generally and routinely conducts its business under a
corporate name, that includes “SK,” provided that, such entity agrees in a
writing, delivered to both parties within thirty (30) days of the Effective Date
(or if later, within thirty (30) days after formation of such entity), to be
bound by all applicable terms and conditions of this Agreement.
1.10
CRI. The term “CRI” means Cryptography Research, Inc., a wholly-owned Subsidiary
of Rambus.

1.11
Disputes. The term “Disputes” means the Patent Litigation, the German Patent
Litigation, the Antitrust Litigation, the Patent Actions, and the Other Actions,
and any and all disputes related thereto.

1.12
Effective Date. The term “Effective Date” means July 1, 2013 except for “Other
Actions” the Effective Date shall be June 15, 2013.

1.13
Effective Time Period. The term “Effective Time Period” has the meaning set
forth in Section 3.2(b).

1.14
Excluded Entity. The term “Excluded Entity” means Broadcom Corporation, LSI
Corporation, MediaTek Inc., Micron Technology, Inc., Micron Semiconductor
Products, Inc., Micron Electronics, Inc., Micron Semiconductor (Deutschland)
GmbH, Micron Technology Italia Srl, Nanya Technology Corporation, Nanya
Technology Corporation U.S.A., NVIDIA Corporation, Samsung Electronics Co.,
Ltd., Samsung Electronics America, Inc., Samsung Semiconductor, Inc., Samsung
Austin Semiconductor, L.P., STMicroelectronics N.V., STMicroelectronics Inc.,
and any other Third Party (including the Affiliates of such Third Party) that is
an adverse party to Rambus or its Subsidiaries in any pending lawsuit,
litigation or other similar proceedings.

1.15
German Patent Litigation. The term "German Patent Litigation" means the
infringement action based on the German part of EP 1 022 642 filed by Rambus
Inc. against SK hynix Deutschland, GmbH at the District Court Mannheim/Germany
(Court docket 7 O 279/05) on June 2, 2005.

1.16
License Agreement. The term “License Agreement” has the meaning set forth in
Article 3.

1.17
License Payments. The term “License Payments” has the meaning set forth in
Section 2.1.

1.18
Licensed Product. The term “Licensed Product” has the meaning set forth in the
License Agreement.

1.19
Other Actions. The term "Other Actions" means (a) Case T-148/10, SK hynix v
Commission, filed on 25 March 2010,  Official Journal of the European Union
[2010] C 148/41 and (b) Case T-149/10, SK hynix v Commission, filed on 25 March
2010,  Official Journal of the European Union [2010] C 148/42.

1.20
Party. The terms “Party” and “Parties” have the meanings set forth in the
introductory paragraph.

1.21
Patent Actions. The term “Patent Actions” means all United States Patent and
Trademark Office, all European Patent Office and all other governmental
reexamination proceedings, oppositions, actions or challenges filed, requested
or supported by SK hynix with respect to any Rambus Patents, and any appeals
thereof, as of the Effective Date, including without limitation the
reexaminations and/or oppositions of U.S. Patent, European Patent and or other
governmental Patent numbers listed in Schedule 1.

1.22
Patent Litigation. The term “Patent Litigation” means the matters entitled SK
hynix Inc. et al v. Rambus Inc., No. CV 00-20905 (N.D.Cal. Filed Aug. 29, 2000)
and Rambus Inc. v. SK hynix Inc., et al., No. C-05-00334 (N.D. Cal. Filed Jan.
25, 2005).

1.23
Patents. The term “Patents” means patents, including re-examinations and
reissues thereof, and utility models and applications therefor, including,
without limitation, all continuations, continuations-in-part and divisionals
thereof, in all countries of the world that now or hereafter are (a) owned or
controlled


______________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
3



--------------------------------------------------------------------------------




by the applicable Party hereto and/or one or more of its Subsidiaries and/or (b)
otherwise licensable by the applicable Party hereto and its Subsidiaries, in
each case of (a) and (b) where such Party and/or one or more of its Subsidiaries
have the right to grant the licenses, sublicenses or other rights and covenants
of the scope granted in the License Agreement.
1.24
Rambus. The term “Rambus” has the meaning set forth in the introductory
paragraph.

1.25
Rambus Patents. The term “Rambus Patents” means Patents owned or controlled or
otherwise licenseable, in each case in accordance with Section 1.23 above, by
Rambus or any of its Subsidiaries in each case other than those Patents of CRI
that have effective filing dates that are earlier than June 6, 2011 (the
effective date of Rambus' acquisition of CRI).

1.26
SK hynix. The term “SK hynix” has the meaning set forth in the introductory
paragraph.

1.27
SK hynix Patents. The term “SK hynix Patents” means Patents owned or controlled
or otherwise licenseable, in each case in accordance with Section 1.23 above, by
SK hynix or any of its Subsidiaries.

1.28
SK hynix U.S. The term "SK hynix U.S." has the meaning set forth in the
introductory paragraph.

1.29
Subsidiary. The term “Subsidiary” means, with respect to any identified entity
(“Identified Entity”), any entity Controlled by such Identified Entity, but only
so long as such Control exists.

1.30
Third Party. The term “Third Party” means (a) with respect to Rambus or any
Subsidiary of Rambus, any entity that is not a Subsidiary of Rambus and (b) with
respect to SK hynix or any Subsidiary of SK hynix, any entity that is not a
Subsidiary of SK hynix.

Article 2
Comprehensive Resolution Payments
2.1
License Payments. As described more fully in the License Agreement and as an
integral part of the overall consideration received by Rambus in respect of its
releases and covenants not to sue under Article 4, and its other obligations
under the Comprehensive Resolution Agreements, over the next five (5) years SK
hynix will pay Rambus aggregate license fees of Two Hundred Forty Million
dollars (US $240,000,000.00), subject to certain adjustments and conditions as
described in the License Agreement (the “License Payments”). In the event that
SK hynix fails to pay any License Payment (and fails to cure such failure within
the time period provided for in Section 6.2 of the License Agreement), Rambus
shall have the option, at its sole discretion, to either:

(a) exercise its option to terminate the License Agreement in accordance with
Section 6.2 therein; or,
(b) upon providing written notice to SK hynix, exercise its option to have SK
hynix pay to Rambus, within one-hundred and eighty (180) days of the date of
such notice, one-hundred and ten percent (110%) of the Remaining Balance (where
the term “Remaining Balance” means the total amounts other than Quarterly
Acquisition Adjustment Payments remaining unpaid, if any, under the License
Agreement or the Substitute Agreement (as such term is defined in the License
Agreement)) as part of the overall consideration received by Rambus under the
Comprehensive Resolution Agreements, in order for Rambus to receive the full
amount of the overall consideration intended to be received in respect of its
releases, covenants not to sue, and other obligations under the Comprehensive
Resolution Agreements, in which case (i.e., Rambus' exercise of the option set
forth in this subsection (b)):
(i) SK hynix will continue to be obligated, to pay any amounts that become due
under Section 3.3 of the License Agreement prior to the Expiration Date of the
License Agreement until terminated;
(ii) Rambus and SK hynix agree that it would be impractical and extremely
difficult to fix the damages which Rambus may suffer if SK hynix fails to make
the License Payments; and,
(iii) that such amount is a reasonable estimate under the circumstances existing
as of the date hereof of the total net detriment Rambus would suffer in the
event SK hynix fails to make such payments.

______________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
4



--------------------------------------------------------------------------------




Rambus will apply such amounts to any subsequent License Payments due under the
License Agreement.
2.2
No Refunds. Once made, any Comprehensive Resolution Payment shall not be
refunded or refundable to SK hynix for any reason except as may be required
pursuant to Section 8 of the License Agreement. Notwithstanding the foregoing,
in case of clerical error with respect to any payment made under the License
Agreement, the Parties agree to remedy any such error through proper payment
adjustments.

2.3
Currency. All Comprehensive Resolution Payments shall be made in United States
dollars.

2.4
Wire Instructions. All Comprehensive Resolution Payments shall be made in
accordance with the terms of the License Agreement.

2.5
Taxes. If the Korean government imposes any withholding tax on any Comprehensive
Resolution Payments, such tax shall be borne by Rambus. SK hynix agrees, at its
reasonable discretion, to assist Rambus in its efforts to minimize Rambus' tax
liability. SK hynix shall withhold the amount of any such taxes levied on such
payments to Rambus imposed by the Korean government, shall effect payment of the
taxes so withheld to the Korean tax office when due, and SK hynix shall send to
Rambus the official certificate of such payment in a form reasonably sufficient
to enable Rambus to support a claim for a foreign tax credit with respect to any
such taxes so withheld.

Article 3
License Agreement
Concurrent with the execution and delivery of this Agreement, and as an integral
part of the overall consideration received by the Parties in respect of their
respective releases, covenants not to sue, and other obligations under this
Agreement, Rambus and SK hynix shall enter into the License Agreement in the
form attached hereto as Exhibit A (the “License Agreement”).
3.1
The Parties acknowledge that the licenses granted under the License Agreement
are in respect of claims under multiple Rambus Patents and multiple SK hynix
Patents, respectively, so that the Parties' rights and obligations under the
License Agreement are not dependent upon the validity or enforceability of
specific Rambus Patents or specific SK hynix Patents, or upon any specific use
of such patents permitted under the License Agreement. Specifically, SK hynix
acknowledges that the License Agreement covers a broad array of Rambus Patent
claims, and agrees to make the full amount of the Comprehensive Resolution
Payments regardless of whether any of the Rambus Patents is determined not to be
infringed by any particular Licensed Product or whether any court, United
States, European, or other patent office, or United States, European, or other
governmental agency determines any Rambus Patent to be invalid or unenforceable
in any reexamination, action or other proceeding.

3.2
Each Party acknowledges that its assessment of the value of the Disputes and the
License Agreement may depend on certain events that may occur, or that may not
occur, after the Effective Date, that it is aware of and has evaluated and
considered the uncertainties associated with such events, and that it has agreed
to the amount of the Comprehensive Resolution Payments to eliminate such
uncertainties so that, for example, SK hynix will be protected from the
consequences of Rambus prevailing on infringement and other claims in other
proceedings, including the Antitrust Litigation, and Rambus will be protected
from the consequences of certain of the Rambus Patents being held to be invalid,
unenforceable, and/or not infringed in other proceedings. It is therefore
essential that the Parties' obligations under the License Agreement, including
but not limited to the amount of the License Payments, be certain and not
subject to collateral attack. Accordingly:

(a) SK hynix covenants not to seek, whether through litigation or otherwise, to
adjust the amount of the License Payments, or to avoid, defer or modify its
obligations under the License Agreement, provided that the foregoing shall not
prevent SK hynix from seeking enforcement of the terms and conditions of the
License Agreement or taking any action expressly contemplated in the License
Agreement.

______________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
5



--------------------------------------------------------------------------------




(b) SK hynix and its Subsidiaries acknowledge and agree that, for all acts or
omissions that occur during the time period up to and including the [***]
anniversary of the Effective Date (the “Effective Time Period”), Rambus or its
Subsidiaries have patent claims that are valid, enforceable and infringed by a
substantial portion of the Licensed Products. After the Effective Time Period,
Rambus and its Subsidiaries covenant not to rely on such acknowledgement or
agreement in any manner against SK hynix or its Subsidiaries or their past,
present or future distributors or customers in negotiations, and further
covenant that no evidence of such acknowledgement or agreement may be introduced
in any negotiation by or on behalf of Rambus or its Subsidiaries against SK
hynix or its Subsidiaries or their past, present or future distributors or
customers. Rambus and its Subsidiaries further covenant, with respect to any
acts or omissions occurring after the Effective Time Period, not to rely on such
acknowledgement or agreement in any manner against SK hynix or its Subsidiaries
or their past, present or future distributors or customers before any court,
government agencies, other regulatory body or arbitrator, and further covenant
that no evidence of such acknowledgement or agreement may be introduced in any
motion, hearing, trial or other proceeding by or on behalf of Rambus or its
Subsidiaries against SK hynix or its Subsidiaries or their past, present or
future distributors or customers.


Article 4
Releases
4.1
Release by Rambus.

(a) Rambus, on behalf of itself and its Subsidiaries, hereby irrevocably
releases, acquits, and forever discharges SK hynix, its Subsidiaries, its and
their respective former or current directors, officers, employees, and attorneys
from any claims, counterclaims, defenses, demands, damages, debts, liabilities,
accounts, actions and causes of action of any kind that were alleged or that
could have been alleged by Rambus in any Dispute.
(b) To the extent not covered in the preceding paragraph, Rambus, on behalf of
itself and its Subsidiaries, hereby further irrevocably releases, acquits, and
forever discharges SK hynix, its Subsidiaries, and its and their respective
former or current directors, officers, employees, and attorneys from any claims,
counterclaims, defenses, demands, damages, debts, liabilities, accounts, actions
and causes of action of any kind for infringement of the Rambus Patents arising
from the manufacture, use, importation, exportation, sale and offer for sale of
any products up until the Effective Date, but only to the extent that such
activities would have been (i) licensed under the License Agreement if such
License Agreement had been in existence at the time of such activity and/or (ii)
subject to the covenants set forth in Sections 2.4 and/or 2.5 of the License
Agreement if such License Agreement had been in existence at the time of such
activity.
4.2
Release by SK hynix.

(a) SK hynix, on behalf of itself and its Subsidiaries, hereby irrevocably
releases, acquits and forever discharges Rambus, its Subsidiaries, and its and
their respective former or current directors, officers, employees, and attorneys
from any claims, counterclaims, defenses, demands, damages, debts, liabilities,
accounts, actions and causes of action of any kind that were alleged or that
could have been alleged by SK hynix in any Dispute.
(b) To the extent not covered in the preceding paragraph, SK hynix, on behalf of
itself and its Subsidiaries, hereby further irrevocably releases, acquits, and
forever discharges Rambus, its Subsidiaries, and its and their respective former
or current directors, officers, employees, and attorneys from any claims,
counterclaims, defenses, demands, damages, debts, liabilities, accounts, actions
and causes of action of any kind for infringement of any SK hynix Patents
arising from the manufacture, use, importation, exportation, sale and offer for
sale of any products up until the Effective Date, but

______________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
6



--------------------------------------------------------------------------------




only to the extent that such activities would have been licensed under the
License Agreement if such License Agreement had been in existence at the time of
such activity.
4.3
Additional Releases.

(a) SK hynix, on behalf of itself and its Subsidiaries, hereby irrevocably
releases, acquits and forever discharges Rambus and its Subsidiaries from any
defenses, claims, counterclaims, demands, damages, debts, liabilities, accounts,
actions and causes of action of any kind and nature that SK hynix or its
Subsidiaries might raise or assert in an effort to avoid, defer or modify its
obligations under the Comprehensive Resolution Agreements, including but not
limited to its obligation to make the License Payments, except as expressly
permitted under the License Agreement, including for instance and by way of
example, claims or defenses based on the allegation, or on the finding,
determination or judgment in any reexamination, action or other proceeding, or
any appeal thereof, that one or more of the patent claims licensed under the
License Agreement is invalid, unenforceable or not infringed, that the License
Agreement is not enforceable or should be rescinded or revised, or that Rambus
has committed any type of patent misuse.
(b) Rambus, on behalf of itself and its Subsidiaries, hereby irrevocably
releases, acquits and forever discharges SK hynix and its Subsidiaries from any
defenses, claims, counterclaims, demands, damages, debts, liabilities, accounts,
actions and causes of action of any kind and nature that Rambus or its
Subsidiaries might or could raise or assert to avoid, defer or modify its
obligations under the [***] Release attached as Exhibit C hereto, that any
provision of the [***] Release is invalid or unenforceable, or that [***]
Release should be rescinded or revised. Rambus agrees that it will never, under
any circumstances, bring any lawsuit, action or claim of any nature against SK
hynix relating to the [***] Release.
4.4
Releases Shall Remain Effective. Each of Rambus and SK hynix acknowledges that,
after entering into this Agreement, they may discover facts different from, or
in addition to, those they now believe to be true with respect to the conduct of
the other Party. Each of Rambus and SK hynix intends that the releases and
discharges set forth in this Article 4 and the [***] Release (attached hereto as
Exhibit C hereto) shall be, and shall remain, in effect in all respects as
written, notwithstanding the discovery of any different or additional facts.

4.5
Waiver of California Civil Code § 1542. In connection with the releases and
discharges described in this Article 4, each of Rambus and SK hynix acknowledges
that it is aware of the provisions of section 1542 of the Civil Code of the
State of California, and hereby expressly waives and relinquishes all rights and
benefits that it has or may have had under that section (or any equivalent law
or rule of any other jurisdiction), which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
4.6
Covenants Not to Sue.

(a) Rambus, on behalf of itself and its Subsidiaries, hereby covenants not to
assert any claims of infringement of the Rambus Patents against SK hynix's
distributors and customers and SK hynix's Subsidiaries' distributors and
customers solely arising from the use, importation, sale and offer for sale of
any products up until the Effective Date to the extent that such distributors or
customers would not have been liable for such use, importation, exportation,
sale and offer for sale of such products had the License Agreement been in
existence at the time of such infringing activity.
(b) SK hynix, on behalf of itself and its Subsidiaries, hereby covenants not to
assert any claims of infringement of the SK hynix Patents against Rambus'
distributors and customers and Rambus' Subsidiaries' distributors and customers
solely arising from the use, importation, exportation, sale

______________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
7



--------------------------------------------------------------------------------




or offer for sale of any products up until the Effective Date to the extent that
such distributors or customers would not have been liable for such use,
importation, exportation, sale and offer for sale of such products had the
License Agreement been in existence at the time of such infringing activity.
4.7
Certain Exclusions. For the avoidance of doubt:

(a) The releases and covenants not to sue contained in this Article 4 (other
than the releases set forth in Section 4.3) shall apply solely to (i) the
activities occurring prior to the Effective Date of each of the Parties, and
(ii) the activities occurring prior to the Effective Date of each of the
Parties' respective Subsidiaries existing on or prior to the Effective Date. In
no event shall the releases and covenants not to sue contained in this Article 4
apply to the activities, whether occurring prior to or after the Effective Date,
of (1) any Third Party with or into which a Party merges or combines, whether or
not such Party remains the surviving entity, or (2) any Acquired Business, in
each case, after the Effective Date.
(b) Other than as set forth in the [***] Release, the releases and covenants not
to sue contained in this Article 4 are not intended to and do not extend to any
defendant in either the Patent Litigation or the Antitrust Litigation (or any of
their Subsidiaries), unless that defendant is explicitly named as a Party to
this Agreement, or to any Excluded Entity.
4.8
Dismissals and Other Provisions Terminating the Disputes.

(a) On the Effective Date, SK hynix and Rambus, through their respective
counsel, shall execute or cause to be executed stipulations for dismissal
dismissing with prejudice all of the claims, counterclaims, cross-claims and
cross-complaints asserted against one another (but only as to one another and
not to the extent asserted against other defendants) in the Patent Litigation
and the Antitrust Litigation in the forms attached hereto as Exhibits B-1
through B-3 and within five days, SK hynix and Rambus, through their respective
counsel, shall cause such stipulations for dismissal to be entered.
(b) Both Parties shall, within ten (10) business days following the Effective
Date, withdraw or discontinue any formal or informal complaints, requests,
petitions, actions, or other proceedings they may have pending against the other
Party or its Subsidiaries before any regulatory body anywhere in the world
related to the claims, counterclaims, demands, damages, debts, liabilities,
accounts, actions and causes of action released by this Agreement or that relate
in any way to the Rambus Patents or the SK hynix Patents. For the avoidance of
doubt, this provision (i) requires Rambus to withdraw and discontinue the German
Patent Litigation, (ii) requires SK hynix to withdraw and discontinue the Other
Actions, and (iii) does not require Rambus to withdraw any complaint or other
proceeding as against parties other than SK hynix or its Subsidiaries, including
but not limited to the Antitrust Litigation.
(c) Within ten (10) business days following the Effective Date, SK hynix shall,
to the full extent permitted by applicable law, withdraw, cease to prosecute or
pursue and notify the U.S. Patent and Trademark Office, the European Patent
Office, and/or other governmental agency, that it no longer intends to
participate in, the Patent Actions.
4.9
Costs and Attorneys' Fees. For all cases, including but not limited to the
Patent Litigation, German Patent Litigation, the Antitrust Litigation and the
Other Actions, the Parties agree that each will pay its own costs and attorneys'
fees and that neither will file requests for, or otherwise seek to recover, its
costs or fees.

4.10
No Admission. Nothing contained in any of the Comprehensive Resolution
Agreements, or done or omitted in connection with any of the Comprehensive
Resolution Agreements, is intended as, or shall be construed as, an admission by
any Party of any fault, liability or wrongdoing.


______________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
8



--------------------------------------------------------------------------------




4.11
No Further Actions. As part of the settlement of claims and releases
contemplated by this Agreement, prior to the Expiration Date set forth in the
License Agreement, and in each case unless and to the extent required by
subpoena or judicial or regulatory agency order or rule:

(a) SK hynix covenants, except to the extent that it is compelled to do
otherwise by court order or summons, not to bring, or aid, assist or participate
in, any action challenging or contesting the assertion, enforcement, validity or
enforceability of, or any use or infringement by any Third Party of, the Rambus
Patents, including but not limited to filing, requesting, participating or
assisting in any of the Patent Actions, provided that, notwithstanding the
foregoing, SK hynix may assist (e.g., provide prior art and/or non-infringement
analyses to) each Third Party to whom SK hynix has Sold a Licensed Product,
during the term of the license associated with such Licensed Product as set
forth in the License Agreement, in its defense of any claim of a Rambus Patent
asserted against such Third Party by Rambus to the extent that SK hynix is
obligated to provide such Third Party with such assistance pursuant to an
indemnification provision; and
(b) Each Party covenants not to (i) file or bring a complaint against, or
formally or informally request or urge investigation of, the other Party or any
of its Subsidiaries before any regulatory body, or (ii) support, cooperate with
or otherwise assist any entity in any dispute against the other Party or its
Subsidiaries, or any regulatory body in any proceeding involving the other Party
or its Subsidiaries, in each case in any matter related to the claims,
counterclaims, defenses, demands, damages, debts, liabilities, accounts, actions
and causes of action released by this Agreement, including but not limited to
filing, requesting, participating or assisting in any United States, European,
or other patent office reexamination proceedings, actions, challenges,
oppositions or interferences with respect to Patents of the other Party or its
Subsidiaries, and filing amicus curiae briefs in the Patent Litigation, the
Antitrust Litigation, the Other Actions or any other Dispute.


Article 5
Warranties
Each Party represents, warrants and covenants, on behalf of itself and its
Subsidiaries, to the other Party during the term of this Agreement:
5.1
Due Incorporation. Such Party is duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of formation with the requisite
corporate authority to own and use its properties and assets and to carry on its
business as currently conducted.

5.2
Due Authorization; Enforceability. Such Party has the requisite corporate or
other authority to enter into, and to grant the releases and discharges, make
the covenants, and consummate the transactions contemplated by this Agreement,
on behalf of itself and its Subsidiaries, and otherwise to carry out its and its
Subsidiaries' obligations hereunder. The execution, delivery and performance of
this Agreement by such Party and its Subsidiaries have been duly authorized by
all necessary action of such Party and its Subsidiaries, and no other act or
proceeding on the part of or on behalf of such Party and its Subsidiaries is
necessary to approve the execution and delivery of this Agreement, the
performance by such Party and its Subsidiaries of their obligations hereunder
and the consummation of the transactions contemplated hereby. This Agreement has
been duly executed and delivered by such Party and constitutes a legal, valid
and binding obligation of such Party, enforceable against such Party in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws relating to
or affecting creditors generally, by general equity principles or by limitations
on indemnification pursuant to public policy.

5.3
No Conflicts; No Consents. The execution, delivery, and performance of this
Agreement by such Party and its Subsidiaries, including but not limited to the
granting of the releases and discharges contemplated hereby, will not infringe
any law, regulation, judgment or order applicable to such Party and its
Subsidiaries and are not and will not be contrary to the provisions of the
constitutional documents of


______________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
9



--------------------------------------------------------------------------------




such Party and its Subsidiaries and will not (with or without notice, lapse of
time or both) result in any breach of the terms of, or constitute a default
under, any instrument or agreement to which such Party and its Subsidiaries is a
party or by which it or its property is bound. All consents and approvals of any
court, government agencies or other regulatory body required by such Party and
its Subsidiaries for the execution, delivery and performance of the terms of
this Agreement have been obtained and are in full force and effect.
5.4
No Assignment of Claims. Each Party represents and warrants that it has not
assigned, transferred or granted to any Third Party any rights or interests with
respect to any claim or cause of action, or any right(s) underlying any claim or
cause of action, it had, has, or may have against the other Party or its
Subsidiaries as of, or prior to, the Effective Date of this Agreement.



Article 6
Notices and other Communications
6.1
All notices or other communication required or permitted hereunder shall be in
writing and shall be (a) mailed by first class air mail (registered or certified
if available), postage prepaid, or otherwise delivered by hand, by messenger,
addressed to the addresses set forth below, or (b) delivered by facsimile to the
facsimile number set forth below. Each Party may change its address or facsimile
number for notices by providing a notice to the other Party in the manner set
forth herein. Such notices shall be deemed to have been effective when delivered
or, if delivery is not accomplished by reason of some fault or refusal of the
addressee, when tendered (which tender, in the case of mail, shall be deemed to
have occurred upon posting, and in the case of facsimile, shall be deemed to
have occurred upon transmission). All notices shall be in English.

If to SK hynix:


SK hynix Inc.
Kyunghyun Min
Vice President, Head of IP Group
10F, Daechi Tower, 424, Teheran-ro, Gangnam-gu
Seoul, 135-738, Korea
Fax: 82)-31-645-8171


If to Rambus:


Rambus Inc.
Jae Kim
General Counsel
1050 Enterprise Way, Suite 700
Sunnyvale, CA 94089


(with a copy, which shall not constitute notice, to the following:)


Satish Rishi
Chief Financial Officer
Rambus Inc.
1050 Enterprise Way, Suite 700
Sunnyvale, CA 94089
Telephone: +1-408-462-8000
Facsimile: +1-408-462-8001

______________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
10



--------------------------------------------------------------------------------








Article 7
Successors and Assigns
7.1
Subject to the limitation in Sections 4.7 and 9.5, this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
heirs, successors and assigns, and upon any corporation, limited liability
partnership, limited liability company, or other entity into or with which any
Party hereto may merge, combine or consolidate. For the avoidance of doubt, this
provision does not govern the rights or obligations of successors or assigns of
the Parties under the License Agreement. The releases, dismissals and covenants
granted by each Party and its Subsidiaries under this Agreement (but not any
benefits received by such Party or its Subsidiaries under this Agreement) shall
run with (a) in the case of SK hynix, the SK hynix Patents or (b) in the case of
Rambus, the Rambus Patents, and remain in full force and effect regardless of
any subsequent assignment, sale or other transfer of any such SK hynix Patents
or Rambus Patents or any rights or interests therein. Any such assignment, sale,
or transfer of rights in contravention of the foregoing shall be null and void
ab initio and of no force or effect.





Article 8
Dispute Resolution
8.1
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to any
choice-of-law or conflict-of-law provision or rule (whether of the State of
California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.

8.2
English Language. This Agreement is executed in the English language and no
translation shall have any legal effect.

8.3
Jurisdiction and Venue. Any legal action, suit or proceeding arising under, or
relating to, this Agreement, shall be brought in the United States District
Court for the Northern District of California or, if such court shall decline to
accept jurisdiction over a particular matter, in the Santa Clara County Superior
Court, and each Party agrees that any such action, suit or proceeding may be
brought only in such courts. Each Party further waives any objection to the
laying of jurisdiction and venue for any such suit, action or proceeding in such
courts.



Article 9


Miscellaneous
9.1
Entire Agreement. This Agreement and the License Agreement, and all Exhibits
thereto, constitute the entire agreement between the Parties regarding the
subject matter hereof, and supersede any and all prior negotiations,
representations, warranties, undertakings or agreements, written or oral,
between the Parties regarding such subject matter.

9.2
Relationship of the Parties. Nothing contained in this Agreement or the License
Agreement shall be construed as creating any association, partnership, joint
venture or the relation of principal and agent between Rambus and SK hynix. Each
Party is acting as an independent contractor, and no Party shall have the
authority to bind any other Party or its representatives in any way.


______________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
11



--------------------------------------------------------------------------------




9.3
Headings and Recitals. The headings of the several articles and sections are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement. The recitals to
this Agreement are intended to be a part of and affect the meaning and
interpretation of this Agreement.

9.4
Amendment. This Agreement may not be modified or amended except in a writing
executed by authorized representatives of each of the Parties.

9.5
No Assignment. This Agreement is personal to the Parties, and the Agreement
and/or any right or obligation hereunder is not assignable, whether in
conjunction with a change in ownership, merger, acquisition, the sale or
transfer of all, or substantially all or any part of either Party's or any of
their respective Subsidiaries' business or assets or otherwise, voluntarily, by
operation of law, reverse triangular merger or otherwise, without the prior
written consent of the other Party, which consent may be withheld at the sole
discretion of such other Party. Each Party understands that, as a condition to
such consent, the other Party may require it to convey, assign or otherwise
transfer its rights and obligations under the other Comprehensive Resolution
Agreements to the entity assuming such Party's rights and obligations under this
Agreement. Any such purported or attempted assignment or transfer in violation
of the foregoing shall be deemed a breach of this Agreement and shall be null
and void. A Change of Control of either Party shall be deemed an assignment,
provided that Articles 2, 4, 8, and 9 shall survive any termination of this
Agreement arising from such assignment. Notwithstanding the foregoing, either
Party shall be entitled to, and each Party hereby agrees to, assign this
Agreement to a successor to all or substantially all of a Party's assets in a
transaction entered into solely to change a Party's place of incorporation.

9.6
Interpretation. Each Party confirms that it and its respective counsel have
reviewed, negotiated and adopted this Agreement as the agreement and
understanding of the Parties hereto and the language used in this Agreement
shall be deemed to be the language chosen by the Parties hereto to express their
mutual intent. Neither Party shall be considered to be the drafter of this
Agreement or any of its provisions for the purpose of any statute, case law, or
rule of interpretation or construction that would, or might cause, any provision
to be construed against such Party.

9.7
Authority. Each Party represents that it is fully authorized to enter into the
terms and conditions of, and to execute, this Agreement.

9.8
No Third Party Beneficiaries. Unless otherwise expressly stated herein or as set
forth in the [***] Release, nothing in this Agreement, express or implied, is
intended to confer upon any person other than the Parties hereto or their
respective permitted assignees, successors in interest, and Subsidiaries any
rights or remedies under or by reason of this Agreement. The former and current
directors, officers, employees, and attorneys of the Parties and their
Subsidiaries are intended beneficiaries of Sections 4.1, 4.2, 4.3, 4.4, and 4.5.

9.9
Severability. If any provision of any Comprehensive Resolution Agreement is held
to be invalid or unenforceable, the meaning of such provision shall be
construed, to the extent feasible, so as to render the provision enforceable and
to effectuate the intent and purpose of the Parties with respect to such invalid
or unenforceable provision, and if no feasible interpretation shall save such
provision, (a) a suitable and equitable provision shall be substituted therefor
in order to effectuate, so far as may be valid and enforceable, the intent and
purpose of the Parties with respect to such invalid or unenforceable provision,
and (b) the remainder of such Comprehensive Resolution Agreement shall remain in
full force and effect.

9.10
No Waiver. The failure of either Party to enforce, at any time, any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions, and shall not be deemed in any way to affect the validity of this
Agreement or any part thereof, or the right of either Party to later enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to be a waiver of any other or subsequent breach.


______________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
12



--------------------------------------------------------------------------------




9.11
Counterparts; Facsimile Transmission. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same agreement. Each Party may rely on
facsimile or .pdf signature pages as if such facsimile or .pdf pages were
originals.

9.12
Further Actions. Each of the Parties hereto agrees to take and cause its
Subsidiaries to take any and all actions reasonably necessary in order to
effectuate the intent, and to carry out the provisions, of this Agreement.

9.13
Public Disclosures and Confidentiality. The Parties shall issue a press release
with respect to the Comprehensive Resolution Agreement in a mutually acceptable
form. Each Party agrees that, after the issuance of such press release, each
Party shall be entitled to disclose the general nature of this Agreement, but
that the terms and conditions of this Agreement, to the extent not already
disclosed pursuant to such press release, shall be treated as confidential
information and that neither Party will disclose such terms or conditions to any
Third Party without the prior written consent of the other Party, provided,
however, that each Party may disclose the terms and conditions of this
Agreement:

(a) as required by any court or other governmental body;
(b) as otherwise required by law;
(c) as otherwise may be required by applicable securities and other law and
regulation, including to legal and financial advisors in their capacity of
advising a Party in such matters, so long as the disclosing Party shall seek
confidential treatment of such terms and conditions to the extent reasonably
possible;
(d) to legal counsel, accountants, and other professional advisors of the
Parties;
(e) in confidence, to banks, investors, and other financing sources and their
advisors, and to SK Telecom (provided that at the time of any such disclosure to
SK Telecom, SK Telecom owns at least twenty (20) percent of the outstanding
voting securities of SK hynix);
(f)
in connection with the enforcement of this Agreement or rights under this
Agreement;

(g) during the course of litigation so long as the disclosure of such terms and
conditions are restricted in the same manner as is the confidential information
of other litigating parties and so long as (i) the restrictions are embodied in
a court-entered protective order limiting disclosure to outside counsel and
(ii) the disclosing Party informs the other Party in writing at least ten (10)
business days in advance of the disclosure and discusses the nature and contents
of the disclosure, in good faith, with the other Party (for purposes of this
provision, the Protective Order entered in the Antitrust Litigation is
acceptable, as long as the disclosure is designated as both "Highly
Confidential-BP and Highly Confidential-IP");
(h) in confidence, in connection with an actual or prospective merger or
acquisition or similar transaction.
(i) in confidence, to the outside legal counsel of Elpida Memory, Inc.
(“Elpida”) in connection with a Rambus's obligation(s), if any, under any most
favored nation, or similar clause, whereby Rambus is contractually obligated to
disclose and offer terms given to Elpida.
In addition, upon execution of this Agreement, or thereafter, Rambus, in its
discretion, shall be entitled to file a copy of this Agreement with the U.S.
Securities and Exchange Commission, so long as Rambus seeks confidential
treatment of such agreement to the extent reasonably possible.

______________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly and executed and delivered by
the duly authorized officers of the Parties hereto as of the date first written
above.


RAMBUS INC.


By: /s/ Kevin Donnelly


Name: Kevin Donnelly




SK HYNIX INC.


By: /s/ Kyunghyun Min


Name: Kyunghyun Min



______________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
14

